Exhibit 28(d)(ii) SA FUNDS – INVESTMENT TRUST AMENDMENT TO THE INVESTMENT ADVISORY AND ADMINISTRATIVE SERVICES AGREEMENT WHEREAS, the SA Funds – Investment Trust, a Delaware statutory trust (the “Trust”) and LWI Financial Inc., a Delaware corporation (the “Manager”), entered into an Investment Advisory and Administrative Services Agreement (the “Agreement”) as of January 23, 2009; and WHEREAS, the Trust and the Manager mutually desire to amend Appendix B to the Agreement; NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, mutually agree that the amended Appendix B to the Agreement attached hereto, is granted full force and effect as of June 6, 2011. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the Agreement to be duly executed by their duly authorized officers as of June 6, 2011. SA FUNDS – INVESTMENT TRUST LWI FINANCIAL INC. By: /s/ Christopher D. Stanley By: /s/ Alexander B. Potts Name: Christopher D. Stanley Name: Alexander B. Potts Title: Vice President Title: President Appendix B Fee Schedule Fund Advisory Fee as a percentage of average daily net assets Administrative Fee as a percentage of average daily net assets Sub-Advisory Fee as a percentage of average daily net assets SA Global Fixed Income Fund
